UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7233



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

BILLY MACK BUFF,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Malcolm J. Howard, District
Judge. (CR-93-12-SH)


Submitted:   October 29, 1996             Decided:   January 13, 1997


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Billy Mack Buff, Appellant Pro Se. Jerry Wayne Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion for relief from a fine imposed as part of his sentence

on his criminal conviction. The motion is properly construed as one

under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effec-
tive Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214. We have reviewed the record and find that Appellant's noncon-

stitutional claims which were not raised on direct appeal may not

be asserted on collateral review. Stone v. Powell, 428 U.S. 465,

477 n.10 (1976). Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal. United States v. Buff, No. CR-93-12-SH
(W.D.N.C. July 10, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2